     Case 3:17-cv-01362 Document 247 Filed 03/24/20 Page 1 of 10 PageID #: 3957



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

    THE CITY OF HUNTINGTON,

          Plaintiff,

    v.                                                  Civil Action No. 3:17-01362

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.

          Defendants.

    ____________________________________

    CABELL COUNTY COMMISSION,

          Plaintiff,
                                                        Civil Action No. 3:17-01665
    v.

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.

         Defendants.


                       DEFENDANTS’ DISCOVERY STATUS REPORT

         For the benefit of the Special Master and the information of the Court, Defendants submit

their first biweekly discovery status report pursuant to the Court’s request during the March 5,

2020 status conference. See Status Conf. Tr. 41:15-23 (Mar. 5, 2020).1 Defendants fully recognize

the extraordinary circumstances of the Coronavirus Disease 2019 (“COVID-19”) pandemic, and

are proceeding with this process while being fully cognizant that paramount importance must be

placed on protecting the health and safety of all.



1
  Consistent with discussion at the status conference, this filing is not a vehicle to seek any relief
from the Court and any necessary motions will be filed separately. Rather, this report is simply
to update the Special Master on the progress of the case as the Court monitors the overall
schedule and plans for the litigation.
    Case 3:17-cv-01362 Document 247 Filed 03/24/20 Page 2 of 10 PageID #: 3958



          Defendants are pressing forward as expeditiously as possible with discovery in the present

environment, which has changed significantly since the Court’s March 5 status conference.

However, Plaintiffs’ productions and discovery responses to date have substantial gaps. Plaintiffs

have 44 key employees and officials for whom they have produced no documents at all, even

though they acknowledge that Defendants are entitled to the documents. And Plaintiffs refuse to

produce documents for more than two dozen other key individuals.2 Further, Plaintiffs’ refusal to

respond to basic interrogatories and requests for production at the outset of the case has for months

deprived Defendants of crucial information at the core of Plaintiffs’ allegations. Plaintiffs’ slow

production of documents and confusing changes of course regarding whether entities are within

their control are (along with other factors) impeding Defendants’ ability to begin deposition

discovery.

          Defendants filed a motion to compel in January 2020 with respect to threshold issues that

directly affect the scope of discovery and this case. See infra Part I. While Plaintiffs have begun

producing documents, their productions to date are severely lacking, and Defendants are preparing

a second motion to compel regarding contested requests for critical document custodians. See

infra Part II. Defendants have also served subpoenas on numerous third parties and are negotiating

the scope of responses by those third parties. In recent days, however, numerous third parties,

particularly government agencies, understandably have notified Defendants that the effects of the

COVID-19 pandemic will likely prevent timely subpoena responses. While Defendants have

granted reasonable extensions upon request, and of course will continue to do so, these delays in

the production of critical third-party documents jeopardize the compressed case schedule. See

infra Part III.


2
    All production statistics in this Status Report are current as of March 19, 2020.


                                                   2
     Case 3:17-cv-01362 Document 247 Filed 03/24/20 Page 3 of 10 PageID #: 3959



         Finally, Defendants have not yet noticed any depositions but will soon be identifying a list

of priority deponents. Again, however, the rapidly developing COVID-19 pandemic presents

many difficulties in moving forward with depositions at this stage. And the delays in document

production by Plaintiffs and by third parties also affect Defendants’ ability to move forward

promptly with depositions.

I.       Defendants’ Pending Motion to Compel

         Defendants filed a motion to compel complete responses to their first set of interrogatories

and requests for production on January 31, 2020. Dkt. 150. Plaintiffs opposed the motion on

February 14, 2020, Dkt. 164, and the motion is pending before the Special Master.

         The motion to compel addresses numerous deficiencies in Plaintiffs’ discovery responses.

For example, Cabell County refused to answer when it first became aware that prescription opioids

were being abused within its geographic boundaries, refused to provide information regarding

opioid-related expenditures, and generally failed to indicate whether it would or would not produce

any responsive documents. Dkt. 150 at 2. While City of Huntington’s responses to defendants’

discovery requests were generally more complete, they, too, contain critical deficiencies that

undermine Defendants’ ability to mount their defenses. Id. at 2-3.

         The requests at issue in Defendants’ motion to compel seek information and documents

that are foundational to Plaintiffs’ core allegations. Complete responses to these requests are

necessary for Defendants to have a meaningful opportunity to take the fact discovery needed to

test Plaintiffs’ claims.

II.      Plaintiffs’ Production of Documents

         While Plaintiffs may tout the number of documents and pages they have produced as

evidence of their progress in discovery, Plaintiffs’ productions remain deficient in myriad key

respects.


                                                  3
  Case 3:17-cv-01362 Document 247 Filed 03/24/20 Page 4 of 10 PageID #: 3960



       Defendants have requested that Plaintiffs produce documents from 144 custodians.

Plaintiffs have agreed to produce documents from 116 of those individuals but have only begun

their production of files for 72 custodians. And even as to the custodial files Plaintiffs have begun

producing, those productions are far from complete. For example, 42 custodians have fewer than

300 documents produced, and of those, 16 custodians have fewer than 10 documents produced.

Plaintiffs have yet to produce a single document from 44 of the custodians whose files they have

agreed to produce.

       Plaintiffs have also caused production delays by initially agreeing to produce documents

on behalf of certain county entities and then later taking the position that those entities are third

parties. For example, in the parties’ initial discussions regarding document production, Cabell

County expressed willingness to collect documents from custodians of the Cabell-Huntington

Health Department (“CHHD”), and the County in fact began those productions. Cabell County

subsequently claimed that CHHD is a third party and stopped producing documents from CHHD

custodians. While Defendants have since subpoenaed CHHD, they have yet to receive any

productions in response.

       Finally, the parties have reached an impasse regarding whether certain custodians’ files

should be produced. These include files from the Cabell County Prosecuting Attorney’s Office

and a number of custodians affiliated with the City of Huntington. The requested documents are

necessary to Defendants’ defense, and Plaintiffs’ objections to their production are not well

founded. Defendants are preparing a motion to compel production of these documents.

       While Plaintiffs have made some progress in their production of documents, their

productions are materially deficient in a number of regards. Plaintiffs continue to produce

documents and have not met counsel’s rosy forecast that document production would be complete




                                                 4
    Case 3:17-cv-01362 Document 247 Filed 03/24/20 Page 5 of 10 PageID #: 3961



within 30 days of the January 27 status conference. See Status Conf. Tr. 18:17-20; 20:7-8

(Jan. 27, 2020). This, in turn, will delay Defendants in moving forward expeditiously with

depositions. While Defendants continue to press for prompt resolution of these production-related

deficiencies, it is likely that the delays in the production of documents from Plaintiffs will in turn

necessarily slow down the scheduling of depositions. And, as discussed below, the COVID-19

pandemic is likely to lead to further delays in the deposition schedule even if Plaintiffs address the

major gaps in their production of documents.

III.    Third-Party Discovery

        Defendants also require discovery from a range of third parties, including State of

West Virginia entities responsible for licensing pharmacies, pharmacists, and healthcare providers;

healthcare payors such as Medicaid and other insurers; and state and federal law enforcement

agencies, among others. Defendants have served subpoenas on 29 third parties and are negotiating

the scope of responsive productions and the timing of depositions. Defendants have yet to receive

any responses to subpoenas served on 6 third parties. Several of the subpoenas are subject to the

U.S. Department of Justice’s Touhy requirements,3 including subpoenas to the Drug Enforcement

Administration and opioid-related law enforcement task forces.

        Several third parties have notified Defendants of issues in responding to subpoenas due to

difficulties present by the COVID-19 pandemic. For example:

              The West Virginia Office of the Insurance Commissioner (“WVOIC”) requested a

               60-day extension to respond to subpoenas because the WVOIC offices have been



3
  Under United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951), employees of the federal
government may be required to obtain agency approval prior to testifying or producing documents
pursuant to subpoenas. The Department of Justice has codified procedures for obtaining such
discovery at 28 C.F.R. §§ 16.21, et seq., which require parties seeking discovery from the
Department of Justice to submit a Touhy request to it, rather than simply issuing a subpoena.


                                                  5
  Case 3:17-cv-01362 Document 247 Filed 03/24/20 Page 6 of 10 PageID #: 3962



               closed since March 18, and, although some employees are working from home,

               employees do not have full access to responsive documents.

              The West Virginia Department of Health & Human Resources Bureau for Medical

               Services sought an extension to respond to subpoenas because all its resources are

               currently focused on dealing with the COVID-19 pandemic and its impact on the

               state.

              The West Virginia Department of Military Affairs and Public Safety has informed

               Defendants that its employees have limited capacity to assist with a response

               because they are tasked with immediate public safety issues resulting from the

               pandemic, and some employees are working remotely.

              The West Virginia Governor’s Council on Substance Abuse Prevention and

               Treatment requested an extension to respond to subpoenas because the COVID-19

               pandemic has delayed its ability to search for documents and craft a response.

              Cabell Huntington Hospital has requested an extension to respond to Defendants’

               subpoenas until “at least” April 2, 2020, because all hospital staff are currently

               focused on addressing the pandemic.

              The Board of Dentistry has requested an extension to respond to Defendants’

               subpoena because the Board’s office is closed due to COVID-19 and staff are

               unable to assist in a response without access to the office.

       It is necessary and unavoidable that Defendants agree to reasonable extensions of third

parties’ responsive deadlines because of the COVID-19 pandemic.               But this creates very

significant pressure on the case schedule because these delays in document production will in turn

delay Defendants’ ability to take third-party depositions.



                                                 6
  Case 3:17-cv-01362 Document 247 Filed 03/24/20 Page 7 of 10 PageID #: 3963



IV.    Deposition Scheduling

       Defendants are in the process of identifying a set of priority witnesses and will focus on

seeking Plaintiffs’ complete production of custodial files and departmental files for those

witnesses. Until those productions are complete, it will not be feasible to move forward with

depositions. Further, Defendants recognize that depositions may not be able to proceed at this

time in light of the COVID-19 pandemic, which is disrupting the parties’ ability to prepare and

present witnesses for deposition.

                                      *     *      *
       In short, the crucial discovery Defendants need from Plaintiffs and third parties is

proceeding, but slowly. Plaintiffs have significant gaps in their document production and have yet

to produce documents from 44 agreed-upon custodians. A motion to compel remains pending and

another will be filed shortly. Third-party document discovery is being significantly impeded by

the COVID-19 pandemic. Defendants are moving forward diligently and with expedition but are

confronting very significant delays in the completion of document discovery. Further, depositions

will be similarly delayed because of the delays in document production. It is highly likely that the

COVID-19 pandemic will also create further delays in the deposition schedule.

Respectfully Submitted,

McKesson Corporation
By Counsel:

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
jwakefield@flahertylegal.com
Jason L. Holliday (WVSB #12749)
jholliday@flahertylegal.com
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200
JWakefield@flahertylegal.com



                                                 7
  Case 3:17-cv-01362 Document 247 Filed 03/24/20 Page 8 of 10 PageID #: 3964




/s/ Timothy C. Hester
Timothy C. Hester
Mark H. Lynch
Christian J. Pistilli
Laura Flahive Wu
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5281
thester@cov.com
mlynch@cov.com
cpistilli@cov.com
lflahivewu@cov.com

AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com

Cardinal Health, Inc.
By Counsel:

/s/ Brian A. Glasser
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)



                                      8
 Case 3:17-cv-01362 Document 247 Filed 03/24/20 Page 9 of 10 PageID #: 3965



Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
Counsel in Cabell County action

/s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Tel: (202) 434-5000
Fax: (202) 434-5029
emainigi@wc.com
lheard @wc.com
ahardin@wc.com




                                     9
 Case 3:17-cv-01362 Document 247 Filed 03/24/20 Page 10 of 10 PageID #: 3966



                                 CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 24th day of March, the

foregoing “Defendants’ Discovery Status Report” was served using the Court’s CM/ECF

system, which will send notification of such filing to all counsel of record.

                                                         /s/ Jeffrey M. Wakefield
                                                         Jeffrey M. Wakefield (WVSB #3894)




                                                 10
